DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6,11-12, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, the language of “the slurry does not comprise…a solvent” conflicts with the subsequent limitation of “the dispersant is at least one selected from the group consisting of pentanol, octanol, 2-methoxyethanol, 2-ethoxyethanol, 2-butoxyethanol, texanol, terpineol, dihydric alcohol and polyhydric alcohol” as any of the recited dispersant materials could be regarded as a solvent such that it is unclear how the claim can both require and exclude a solvent material. For examination purposes, the slurry will be interpreted as requiring a dispersant as claimed and further, not containing an appropriate solvent for at least one of the slurry components, as is most consistent with the instant specification [27].
Claims 2-6, 11-12, 16, and 18-20 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-6, 11-12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (JPH10251711A, hereinafter referred to as "Hoshino"). The English language translation of Hoshino provided with this action is being relied upon. 
Regarding claims 1-2 and 6, Hoshino teaches a method of producing a porous body using a foamable slurry, including slurry preparation and sintering steps, wherein the slurry includes a sinterable metal powder, a plasticizer (regarded as a dispersant), and a binder (Pg. 3). 
Hoshino teaches that the slurry can contain 5-80 wt% of the metal powder, 0.5-20 wt% of the binder, and 0.1-15 wt% of the plasticizer (Pg. 3-4), which provide, when converted, 0.625-400 parts by weight of the binder relative to 100 parts by weight of the metal powder, and 0.5-3000 parts by weight of the plasticizer relative to 100 parts by weight of the binder. Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
Hoshino teaches that the plasticizer may be a polyhydric alcohol or ethylene glycol (dihydric alcohol, see instant specification [22]) (Hoshino Pg. 3). 
Hoshino further teaches that a step of vigorously mixing in gas when preparing the foamable slurry can be used instead of using a foaming agent (regarded as a blowing agent) (Pg. 4), such that it would have been obvious to one of ordinary skill in the art to prepare the slurry in the method of Hoshino without foaming agents. Furthermore, the slurry in Hoshino does not include a solvent for the metal component. 
Regarding claim 3, Hoshino teaches that copper powder can be used as the metal powder (Pg. 3). 
claim 4, Hoshino teaches the metal powder having an average particle diameter from 0.5-100 µm (Pg. 3). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 5, Hoshino teaches methylcellulose and polyvinyl alcohol as suitable binder materials (Pg. 3-4). 
Regarding claims 11 and 16, Hoshino teaches a multi-layer molding step wherein a first foamable slurry is formed into a first stage compact and second foamable slurry is extruded and stacked onto the first stage compact, forming a second stage compact (Pg. 5). Hoshino further teaches examples wherein the stacked layers contain copper metal (Pg. 8), rendering obvious a metal foam comprising copper powder being formed on a metal base material comprising copper as claimed. 
Regarding claims 12 and 19, Hoshino teaches sintering in a temperature range of about 800-1400 ºC for 20-120 minutes (Pg. 7). Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (JPH10251711A, hereinafter referred to as "Hoshino") as applied to claim 1 above, and further in view of Wada et al. (JP2009102701A, hereinafter referred to as "Wada"). The English language translation of Hoshino provided with this action and the translation of Wada provided with the action dated 04/13/2021 are being relied upon. 
Regarding claim 18, Hoshino does not reach performing sintering by induction heating as claimed. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sintering step in the method of Hoshino to include induction heating as taught by Wada in order to improve process efficiency by reaching high sintering temperatures in a shorter amount of time. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (JPH10251711A, hereinafter referred to as "Hoshino") as applied to claim 1 above, and further in view of Haneji et al. (US 2009/0232692, hereinafter referred to as "Haneji"). The English language translation of Hoshino provided with this action is being relied upon. 
Regarding claim 20, Hoshino teaches sintering in a reducing gas atmosphere including hydrogen (Pg. 7), but does not teach a sintering atmosphere including both hydrogen and argon. 
Haneji teaches a process for producing a porous metal body wherein a metal component is susceptible to oxidation (Abstract), and further teaches sintering in a mixed atmosphere containing hydrogen and argon in order to reduce oxidation during sintering [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydrogen containing sintering atmosphere in the method of Hoshino to further include argon as suggested by Haneji in order to effectively reduce oxidation of the metal powders during sintering.

Response to Arguments
Applicant's arguments filed 01/19/2022 with regards to the prior art reference Wada (JP2009102701A) have been fully considered but they are not persuasive. 
Applicant argues that Wada fails to disclose or suggest the slurry as recited in claim 1 as Wada describes a slurry including a blowing agent and a solvent. However, the Examiner notes that the disclosure of Wada, as applied in the rejection under 35 U.S.C. 103 of claim 18 above, is not relied upon for teaching the specific slurry composition of claim 1, and is instead relied upon for teaching the use of induction heating during sintering of metal foam materials.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736